108 Ga. App. 90 (1963)
131 S.E.2d 801
PULLIAM
v.
WALGREEN DRUG STORES, INC.
40171.
Court of Appeals of Georgia.
Decided June 24, 1963.
William M. Redman, Jr., George F. Wheeler, Jr., for plaintiff in error.
T. J. Long, Ben Weinberg, Jr., contra.
CARLISLE, Presiding Judge.
The plaintiff brought an action against the defendant seeking recovery for damages sustained by reason of injuries received from a fall when plaintiff stepped from a walkway onto a parking lot adjacent to defendant's store.
Upon motion for summary judgment by the defendant, the defendant introduced evidence not disputed that its lease had expired on the parking lot and that it neither owned nor occupied the same and had no right, title or interest therein. The plaintiff testified that he parked his car in the parking lot a few feet from a walkway along the side of the defendant's store, went into the store and made a purchase, and came back out, and that as he stepped off the steps, leading from the walkway onto the parking lot, he fell; that he did not know what caused him to fall until he got up and looked back and saw a flat corrugated box about the size of a desk top in the parking area just off the steps; that there were quite a few corrugated boxes around, some of which were stacked up on the fire escape; that he had to step on the box on the way to his car; that he could not tell whether the box moved as he *91 fell or not; that he did not see the box as he went into the store, but after he fell and he saw the boxes around he tried to figure out how the corrugated box got there and that it was possible that it got there between the time he went into the store and the time he came out. There was no testimony that the corrugated boxes were placed there by the defendant, its agents or employees, or that the defendant, its agents or employees knew that the boxes were there. The label on the corrugated boxes indicated merchandise which was sold in the defendant's store and other stores. Held:
Irrespective of whether or not the parking lot was in the defendant's control, and irrespective of whether or not the place of the fall was an approach to defendant's place of business within the meaning of Code § 105-401, the evidence on the motion for summary judgment does not disclose (a) how long the corrugated box had been on the parking lot next to defendant's store so as to charge the defendant with constructive knowledge thereof; (b) nor actual knowledge of the defendant, its agents or employees, that the box was on the parking lot; (c) nor that the box was put there by defendant, its agents or employees. Under these circumstances, the trial judge did not err in granting the defendant's motion for summary judgment. Wootton v. City of Atlanta, 101 Ga. App. 779, 780 (115 SE2d 396); Miscally v. Colonial Stores, 68 Ga. App. 729 (23 SE2d 860).
Judgment affirmed. Bell and Hall, JJ., concur.